UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7566



MICHAEL MCEVILY,

                  Petitioner - Appellant,

          v.


GENE M. JOHNSON,

                  Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:03-cv-00135-HCM)


Submitted:     February 20, 2008            Decided:   February 27, 2008


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael McEvily, Appellant Pro Se.       Stephen R. McCullough,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael McEvily seeks to appeal the district court’s

order denying his motion to vacate a void order and his motion for

reconsideration.   McEvily previously sought to appeal this order,

but we dismissed his appeal because the notice of appeal was not

timely filed.   See McEvily v. Johnson, 241 F. App’x 969 (4th Cir.

2007). After that decision, McEvily sought an extension of time to

file a notice of appeal from the district court, pursuant to Fed.

R. App. P. 4(a)(6), which the district court granted. McEvily then

filed another notice of appeal.

            Our review of the record leads us to conclude that the

district court erred in granting McEvily’s motion.    McEvily stated

in his motion that he received the district court’s order on June

22, 2007.   He did not file a motion for extension or reopening of

the appeal period until September 24, 2007.*         Rule 4(a)(6)(B)

requires that a motion to reopen the appeal period be filed “within

180 days after the judgment or order is entered or within 7 days

after the moving party receives notice under Federal Rule of Civil

Procedure 77(d) of the entry, whichever is earlier.”         Because

McEvily did not file his motion within seven days of receiving




     *
      We assume that the date appearing on the motion is the
earliest date it could have been properly delivered to prison
officials for mailing to the court.    Fed. R. App. P. 4(c);
Houston v. Lack, 487 U.S. 266 (1988).

                               - 2 -
notice of the entry of the district court’s order, we dismiss the

appeal.

          We dispense with oral argument because the facts and

legal conclusions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -